UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK

YLIANEXIS ROBLES,

                               Plaintiff,
                                                                No. 16-CV-01557 (KMK)
                          V.
                                                               ORDER ADOPTING R&R
CAROLYN W. COLVIN,
Acting Commissioner ofSocial Security,

                               Defendant.


KENNETH M. KARAS, United States District Judge:

       Ylianexis Robles ("Plaintiff') brings this Action against the Acting Commissioner of

Social Security ("Defendant" or the "Commissioner"), pursuant to 42 U.S.C. § 405(g),

challenging the decision of an administrative law judge (the "ALJ") to deny Plaintiffs

application for disability insurance benefits on the ground that Plaintiff was not disabled within

the meaning of the Social Security Act, 42 U.S.C. § 423, et seq. The Court referred the case to

Magistrate Judge Lisa M. Smith pursuant to 28 U.S.C. § 636(b)(l)(A). (See Dkt. No. 5.)

Plaintiff and Defendant both moved for judgment on the pleadings. (Dkt. Nos. 11, 15.) On April

9, 2019, Judge Smith issued a Report and Recommendation (the "R&R") recommending that the

Court deny Plaintiffs Motion for Judgment on the Pleadings and grant Defendant's Motion for

Judgment on the Pleadings. (R&R 40 (Dkt. No. 22).) Plaintiff filed Objections to the R&R on

April 23, 2019, (See Pl.'s Obj. to the R&R ("Pl.'s Obj.") (Dkt. No. 23)), and Defendant filed a

Response on May 7, 2019, (Def.'s Resp. to Pl. ' s Obj . ("Def.'s Resp.") (Dkt. No. 24)). For the

reasons discussed below, the Court adopts the R&R in its entirety.
                                            I. Discussion

       A. Standard of Review

           1. Review of a Report and Recommendation

       A district court reviewing a report and recommendation addressing a dispositive motion

"may accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge." 28 U.S.C. § 636(b)(1 ). Pursuant to § 636(b)(1) and Federal Rule of Civil

Procedure 72(b)(2), parties may submit objections to the magistrate judge's report and

recommendation. The objections must be "specific" and "written," and must be made "[w]ithin

14 days after being served with a copy of the recommended disposition." Fed. R. Civ. P.

72(b)(2); see also 28 U.S.C. § 636(b)(l).

       When a party submits timely objections to a report and recommendation, the district court

reviews de novo the portions of the report and recommendation to which the party objected. See

28 U.S.C. § 636(b)(l); Fed. R. Civ. P. 72(b)(3). The district court "may adopt those portions of

the ... report [and recommendation] to which no 'specific written objection' is made, as long as

the factual and legal bases supporting the findings and conclusions set forth in those sections are

not clearly erroneous or contrary to law." Eisenberg v. New Eng. Motor Freight, Inc., 564 F.

Supp. 2d 224, 226 (S.D.N.Y. 2008) (quoting Fed. R. Civ. P. 72(b)(2)). "[F]ailure to object

timely to a magistrate's report operates as a waiver of any further judicial review of the

magistrate's decision." Caidor v. Onondaga County, 517 F.3d 601, 604 (2d Cir. 2008) (citation

and quotation marks omitted); see also Thai Lao Lignite (Thailand) Co. , Ltd. v. Gov 't of Lao

People's Democratic Republic, 924 F. Supp. 2d 508, 517 (S.D.N.Y. 2013) (refusing to consider

objections filed one day late). Moreover, "objections that are merely perfunctory responses

argued in an attempt to engage the district court in a rehashing of the same arguments set forth in



                                                  2
the original petition will not suffice to invoke de novo review of the magistrate' s

recommendations." Vega v. Artuz, No. 97-CV-3775, 2002 WL 31174466, at *l (S.D.N.Y. Sept.

30, 2002) (citations and italics omitted); see also Ortiz v. Barkley, 558 F. Supp. 2d 444,451

(S .D.N.Y. 2008) (same).

               2. Review of a Social Security Claim

       In reviewing a Social Security claim, the reviewing court does not determine for itself

whether the plaintiff was disabled and therefore entitled to Social Security benefits. See Schaal

v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (" [I]t is not our function to determine de novo whether

[the] plaintiff is disabled." (citation, italics, alterations, and quotation marks omitted)). Instead,

the reviewing court considers merely "whether the correct legal standards were applied and

whether substantial evidence supports the decision." Butts v. Barnhart, 388 F.3d 377, 384 (2d

Cir. 2004) (citation omitted), amended on reh 'gin part by 416 F.3d 101 (2d Cir. 2005).

Accordingly, a court may overturn an ALJ' s determination only if it was "based upon legal

error" or "not supported by substantial evidence." Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir.

1999) (citation and quotation marks omitted). '"Substantial evidence' is 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion. ' " Lamay v. Comm 'r of Soc. Sec., 562 F.3d 503 , 507 (2d Cir. 2009)

(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)), cert. denied, 559 U.S . 962 (2010).

In considering whether substantial evidence supports the ALJ' s decision, the reviewing court

must "examine the entire record, including contradictory evidence and evidence from which

conflicting inferences can be drawn." Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012)

(citation and quotation marks omitted).




                                                   3
       In determining whether a claimant is entitled to disability insurance benefits, the ALJ

follows a five-step analysis:

       1. The Commissioner considers whether the claimant is currently engaged in
       substantial gainful activity.

       2. If not, the Commissioner considers whether the claimant has a "severe
       impairment" which limits his or her mental or physical ability to do basic work
       activities.

       3. If the claimant has a "severe impairment," the Commissioner must ask whether,
       based solely on medical evidence, claimant has an impairment listed in Appendix
       1 of the regulations. If the claimant has one of these enumerated impairments, the
       Commissioner will automatically consider him disabled, without considering
       vocational factors such as age, education, and work experience.

       4. If the impairment is not "listed" in the regulations, the Commissioner then asks
       whether, despite the claimant's severe impairment, he or she has residual functional
       capacity to perform his or her past work.

       5. If the claimant is unable to perform his or her past work, the Commissioner then
       determines whether there is other work which the claimant could perform.

Shaw v. Chafer, 221 F.3d 126, 132 (2d Cir. 2000); see also 20 C.F.R. § 404.1520(a)(4)(i)-(v).

"The claimant bears the burden of proof for the first four steps .... " See Green-Younger v.

Barnhart, 335 F.3d 99, 106 (2d Cir. 2003) (citation omitted). If, however, the claimant proves

that his impairment prevents him from performing his past work, the burden shifts to the

Commissioner at the fifth step. See id. There, the Commissioner must prove "that there is other

gainful work in the national economy that [the claimant] could perform." Kamerling v.

Massanari, 295 F.3d 206, 210 (2d Cir. 2002) (citation omitted). If the ALJ determines that

"significant numbers of jobs exist in the national economy that the claimant can perform,"

McIntyre v. Colvin, 758 F.3d 146, 151 (2d Cir. 2014) (citation omitted), the ALJ must deny

disability insurance benefits to the claimant, see 20 C.F.R. § 404.1520(a)(4)(v).




                                                 4
       B. Analysis

       The Court adopts the recitation of facts set forth by Judge Smith in the R&R, (see R&R

1-19), and assumes the Parties' familiarity with it. The Court will repeat only those facts

relevant to the consideration of Plaintiffs Objections.

       Plaintiff objects to Judge Smith's recommendation that Defendant's Motion be granted

and that Plaintiffs Motion be denied. (See id. at 40.) Although Plaintiffs objections often

merely rehash arguments already decided by Judge Smith, the Court finds that some of the

objections are sufficiently distinct and detailed to at least allow de novo review of portions of the

R&R without needlessly duplicating the efforts of the magistrate judge. Cf Vega, 2002 WL

31174466, at *2 (refusing to consider objections because the claimant had "simply rearranged

many portions of his original brief' and "[i]n fact, throughout his objections, [the claimant]

cite[d] back to his original brief in support of his renewed objections"). In particular, the Court

responds to Plaintiffs arguments regarding whether the ALJ properly weighed the medical

evidence presented. (See Pl.'s Obj. 1-12.)

       With respect to the first step, there is no argument that Plaintiff was not engaged in

gainful employment at the time the application was considered and had not been since March 12,

2011. (R&R 22; see also Administrative Record ("A.R.") 24 (Dkt. No. 10).) Nor does either

Party dispute that, at step two, the severe impairments at issue are Plaintiffs major depressive

disorder, panic disorder with agoraphobia, borderline personality disorder, and arthritis. (See

A.R. 24.) The ALJ found, at step three, that Plaintiffs severe impairment, or combinations

therein, did not "meet[] or medically equal[] the severity of one of the listed impairments in . ..

Appendix l." (Id. at 25 (citations omitted).) Then, the ALJ proceeded to step four of the

analysis to determine whether Plaintiff had "the residual functional capacity to perform a wide



                                                  5
range oflight work," which the ALJ found she did. (Id. at 26-27.) Specifically, the ALJ

determined that Plaintiff "can lift and/or carry and push and/or pull up to 10 pounds frequently

and 20 pounds occasionally. Further, she can sit for up to 6 hours in an 8-hour workday and

stand and/or walk for up to 6 hours in an 8-hour workday. The claimant is further limited to 1 or

2 step routine tasks that do not involve production quotas. In addition, she can have little

interaction with the public and coworkers. Finally, she will be off task up to 5 percent of the

workday." (Id. at 26-27.) Next, the ALJ determined that, due to Plaintiff's symptoms, she could

not perform any past relevant work, such as her previous work as a fast food cashier and

childcare monitor. (Id. at 32.) However, based on the testimony of a vocational expert, the ALJ

ultimately determined that "there are jobs that exist in significant numbers in the national

economy that the claimant can perform." (Id. at 33 .)

               1. Weighing of Opinion Evidence

       To the extent that Plaintiff objects on the grounds that Judge Smith committed error in

ultimately concluding that there was sufficient evidence to support the ALJ' s conclusion that

Plaintiff could work in certain jobs, the Court disagrees. Plaintiff argues that the ALJ ignored

some evidence supporting a finding of total inability to work and instead improperly gave

credence to evidence undermining such a finding. (See Pl. ' s Obj. 4.) Much of Plaintiff's

Objections to the R&R restate her disagreements with how the ALJ evaluated certain pieces of

evidence in the record, but some specifically respond to Judge Smith's findings on the merits of

the case. (See id. at 1-11 ; see also Pl. ' s Mem. of Law in Supp. of Pl. ' s Mot. for Judgment on the

Pleadings ("Pl. 's Mem.") 17-22 (Dkt. No. 12).) When read as a whole, Plaintiff appears to argue

that it is common, especially in the realm of mental disability, for findings to be "normal on one




                                                  6
exam yet abnormal on another," and that the resolution of this apparent conflict in the record is

"beyond the expertise of a layman" ALJ. (Pl. ' s Obj. 3.)

       Yet, that is plainly not how the law instructs courts to review an ALJ' s social security

determination, regardless of the impairment at issue. Indeed, where, as here, there is conflicting

medical evidence, the ultimate resolution of whether the claimant qualifies for disability benefits

is reserved for the Commissioner. See Cage v. Comm 'r ofSoc. Sec. , 692 F .3d 118, 122 (2d Cir.

2012) (" In our review, we defer to the Commissioner' s resolution of conflicting evidence."

(citation omitted)), cert. denied, 570 U.S. 919 (2013). Moreover, " [a]n ALJ is not required to

explicitly analyze every piece of conflicting evidence in the record." Clarence W v. Comm ' r of

Soc. Sec., No. 18-CV-938, 2020 WL 360880, at *2 (N.D.N.Y. Jan. 22, 2020) (citing Mongeur v.

Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)). Here, although not every piece of evidence

supported the ALJ' s finding that Plaintiff could still perform light work, there was still

"substantial evidence in the record" to support such a conclusion. Lamay , 562 F.3d at 507. For

example, the ALJ noted that Plaintiff had reported difficulty sleeping, needed assistance with

certain chores like cleaning or laundry, and experienced fear of going out alone due to panic

attacks and anxiety. (A.R. 27.) However, the ALJ determined, from looking at the rest of the

record, that these self-reported statements regarding the severity of her afflictions were not

entirely credible. In reaching this conclusion, the ALJ relied on consultative examiner Dr.

Mahony' s January 2013 exam, which revealed that Plaintiff "could follow and understand simple

directions and instructions, perform simple tasks independently, maintain attention and

concentration, maintain a regular schedule, make appropriate decisions, relate with others, and

deal with stress." (Id. at 28.) The ALJ also "great[ly]" relied on the findings of Dr. Halperin,

who reviewed the "extensive" record before conducting his own observation of Plaintiff. (Id. at



                                                  7
29.) Dr. Halperin concluded that Plaintiffs "mental impairments did not rise to listing level

severity." (Id.) Furthermore, the ALJ noted that Dr. Go's February 2013 findings indicated that

Plaintiff had only "mild limitations in the abilities to follow work rules, relate to co-workers,

accept supervision, and adapt to change," as well as moderate limitations on other issues, such as

the ability to "maintain attention and adapt to stressful situations," and severe limitations "in the

ability to deal with the public." (Id. (record citation omitted).) Although the ALJ noted that Dr.

Go concluded that Plaintiff would not be able to work for at least 12 months, the ALJ ultimately

chose to give only "some weight" to that, as other pieces of evidence in the record gave more

convincing evidence that Plaintiff could indeed engage in some kinds of work. (Id.) The ALJ

also weighed the credibility and significance of several other medical professionals, including

Drs. Goodman, Pierre, Dunn, and Najara, Daphne Moked ("Moked"), LMSW, 1 and the State

agency's psychiatric consultant. (See id. at 30-31.) Drs. Goodman and Pierre noted that

Plaintiff was capable of "low stress work," although Plaintiff might need to miss work more than

3 times per month. (Id. at 30.) Drs. Pierre and Dunn also provided an opinion suggesting that

Plaintiff was incapable of even low stress work, but the ALJ questioned the credibility of this

assessment as it provided "significantly more limiting" restrictions than the rest of the record

suggested. (Id.) Dr. Najara's and Moked's opinions underwent a similar analysis. (Id.)

Furthermore, the vocational expert testified that, given Plaintiffs limitations, there were still a

number of jobs that Plaintiff could perform, all of which required minimal or no interaction with

coworkers or the public. (Id. at 33.) For example, potential occupations included marker, which

had 1,800,000 jobs available nationally and 69,000 regionally, and table worker, which had

472,000 jobs available nationally and 6,540 regionally. (Id.)



        I LM9W stand§ for 11Lil!errned Mtrnter Socilll Worker."
                                                   8
       Accordingly, there is substantial evidence in the record to support the ALJ' s findings.

The ALJ appropriately parsed through various medical opinions, determining that although

Plaintiff did suffer from some significant psychiatric limitations, none of them rose to a level

obligating her from refraining from any kind of work whatsoever, especially if Plaintiff

continued to engage in treatment of her impairments, which had traditionally "consisted of

medication management and psychotherapy" and provided the plaintiff with "adequate control of

her symptoms." (Id. at 32.) 2 The Court sees no need to disturb this well-reasoned conclusion

based on "such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion." Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citation and quotation marks

omitted); see also Matta v. Astrue, 508 F. App'x 53, 57 (2d Cir. 2013) (determining that

although social security claimants with psychiatric afflictions may be stable on some days and

not stable on others, there was substantial evidence in the record to support the ALJ' s conclusion

that the plaintiff, "with the proper treatment, could perform work on a regular and continuing

basis"); Santiago v. Saul, No. 18-CV-4197, 2019 WL 4409450, at *5 (S.D.N.Y. Sept. 16, 2019)

(deferring to ALJ's "resolution of the conflict between [a doctor' s] finding and the complete

record[]" where "the balance of the mental health evidence" suggested that the plaintiff could

still perform "simple task instruction work" (citations omitted)); Dougherty-Noteboom v.




        2 The Court further notes that, in the Second Circuit, " [t]he report of a consultative
examiner may constitute substantial evidence to support an ALJ's decision." Beau, M v.
Comm 'r ofSoc. Sec. , No. 18-CV-1170, 2020 WL 586868, at *7 (N.D.N.Y. Feb. 6, 2020)
(citation and quotation marks omitted) (collecting cases). Therefore, Dr. Mahony' s opinion
alone (i.e. , that Plaintiff had some psychiatric and cognitive problems but could "perform simple
tasks independent, maintain attention and concentration, maintain a regular schedule, make
appropriate decisions, relate with others, and deal with stress," (A.R. 28)), could provide
substantial support for the ALJ's conclusion. Nevertheless, as discussed, there is no need to rely
on Dr. Mahony's assessment alone, as there are multiple other sources that support the ALJ's
ultimate conclusi6tt
                                                  9
Berryhill, No. 17-CV-243 , 2018 WL 3866671 , at *9 (W.D.N.Y. Aug. 15, 2018) (rejecting the

argument that the ALJ had "substituted his own medical judgment for [the] expert opinions" of

psychiatrists and affirming ALJ' s conclusion, based on the various medical opinions on the

record, that the plaintiff could still perform some light work).

           2. Treating Physician Rule

       To the extent Plaintiff seeks to challenge the weight of persuasiveness the ALJ gave to

the treating physicians' opinions, Drs. Pierre and Najara, the Court finds that the ALJ

appropriately applied the relevant standards in deciding to accord "some weight" to their

opinions. (A.R. 30; see also Pl. ' s Obj. 11-12.)

       When determining eligibility for disability insurance benefits, the Social Security

Administration "give[ s] more weight to medical opinions from ... treating sources, since these

sources are likely to be the medical professionals most able to provide a detailed longitudinal

picture of [the claimant's] medical impairment(s)." 20 C.F.R. § 404.1527(c)(2). Consequently,

the ALJ reviewing a claim for disability insurance benefits must likewise give "deference to the

medical opinion of a claimant's treating physician." Halloran v. Barnhart, 362 F.3d 28, 32 (2d

Cir. 2004). However, "the opinion of the treating physician is not afforded controlling weight

where . . . the treating physician issued opinions that are not consistent with other substantial

evidence in the record, such as the opinions of other medical experts." Id. (citation omitted).

Moreover, "some kinds of findings-including the ultimate finding of whether a claimant is

disabled and cannot work-are reserved to the Commissioner," and " [a] treating physician's

statement that the claimant is disabled cannot itself be determinative." Snell v. Apfel, 177 F.3d

128, 133 (2d Cir. 1999) (citation and quotation marks omitted).




                                                    10
        If the ALJ declines to give controlling weight to a treating physician' s opinion, the ALJ

must consider a number of factors in determining how much weight the opinion is due: (i) the

frequency of examination and the length, nature, and extent of the treatment relationship; (ii) the

evidence in support of the opinion; (iii) the opinion' s consistency with the record as a whole; (iv)

whether the opinion was from a specialist; and (v) any other factors that "tend to support or

contradict the opinion." 20 C.F.R. § 404.1527(c)(2). The ALJ need not always recite each

factor. See Halloran , 362 F.3d at 32 (noting that "it [was] unclear on the face of the ALJ's

opinion whether the ALJ considered (or even was aware of) the applicability of the treating

physician rule," but nevertheless concluding that "the substance of the treating physician rule

was not traversed"); see also Atwater v. Astrue, 512 F. App'x 67, 70 (2d Cir. 2013) ("We require

no such slavish recitation of each and every factor where the ALJ' s reasoning and adherence to

the regulation are clear." (citation omitted)).

        Judge Smith correctly determined that the ALJ articulated sufficient reasons for only

according Drs. Najara and Pierre' s opinions some weight instead of controlling weight. (See

R&R 26-30.) The ALJ noted that Drs. Najara and Pierre' s opinions regarding Plaintiffs ability

to do work occasionally contradicted each other as well as other record evidence. For example,

the ALJ noted that Dr. Najara' s opinion that Plaintiff had marked limitations in functioning was

undermined by the fact that Plaintiffs mental status examinations yielded "benign" findings.

(Id. at 30.) The mental status examinations noted that Plaintiff "presented with a depressed or

anxious mood and a constricted affect on occasion," but that generally, she had "normal

psychomotor activity, intact attention and concentration, thought processes and content within

normal limits, and no indication of suicidal or homicidal ideation." (Id. at 28 (collecting record

citations).) As for Dr. Pierre, the ALJ noted that his two separate assessments "differ[ed]



                                                  11
significantly and [were] inconsistent." (Id. at 30.) Upon examining the record, it is true that Dr.

Pierre's own notes from the period between his two examinations indicated that Plaintiffs

symptoms had improved with medication and that Plaintiff had been compliant with taking

medications and attending appointments as scheduled. (Id. at 763 , 772.) And of course, both Dr.

Pierre and Najara' s opinions were contradicted by the opinions of Dr. Mahony, Dr. Halperin, and

Dr. Dunn (which was co-authored by Dr. Pierre) and the testimony of the vocational expert, who

stated that some light work roles could accommodate for all of Plaintiffs psychiatric limitations.

(Id. at 30-31 , 33.)

        Although the ALJ may not have specifically articulated every factor in the treating

physician analysis, an explicit analysis is not necessary, especially where "a searching review of

the record [-such as the one conducted by Judge Smith and this Court-] shows that the ALJ

has provided good reasons for her evaluation." Kevin F. v. Comm 'r ofSoc. Sec., No. 18-CV-

1454, 2020 WL 247323, at *8-9 (N.D.N.Y. Jan. 16, 2020) (citation and quotation marks

omitted) (determining that ALJ properly did not give treating physicians' opinions controlling

weight where they "were neither supported, nor consistent with the medical record" (record

citation and quotation marks omitted)). Therefore, the Court agrees with Judge Smith that the

ALJ had good reason to accord limited weight to the opinions of treating physicians Drs. Pierre

and Najara. See Lopez v. Comm 'r ofSoc. Sec. , No. 18-CV-7564, 2020 WL 364861 , at *17

(S.D.N.Y. Jan. 4, 2020) (affirming ALJ's decision not to give treating psychiatrist' s opinion that

the plaintiff suffered from "marked and extreme limitations" controlling weight because medical

records and notes indicated that the plaintiffs condition "show[ ed] improvement with

treatment"), adopted by 2020 WL 364172 (S.D.N.Y. Jan. 22, 2020); Felice v. Saul, No. 18-CV-

603, 2019 WL 6682319, at *6-7 (E.D.N.Y. Dec. 5, 2019) (affirming ALJ's decision not to afford



                                                 12
treating physician's opinion controlling weight where the physician's "own findings were

inconsistent with an opinion of total disability" and "the overall record fail[ ed] to support" the

treating physician's opinion").3

        Because Plaintiff has offered no other objections that merit review of the R&R from this

Court, and the Court, having reviewed the thorough and well-reasoned R&R, concludes that

Judge Smith committed no error, clear or otherwise. 4

                                           II. Conclusion

        For the foregoing reasons, the Court adopts Judge Smith's R&R in its entirety, denies

Plaintiffs Motion for Judgment on the Pleadings, and grants Defendant's Motion for Judgment



        3
          Moreover, it is also true that a treating physician' s "legal conclusion that the claimant is
' disabled' or 'unable to work' is not [necessarily] controlling because such opinions are reserved
for the Commissioner." Withus v. Saul, No. 18-CV-10923, 2019 WL 6906972, at *10 (S.D.N.Y.
Dec. 19, 2019) (citation and some quotation marks omitted). Given that the ALJ provided
substantial evidence to support his analysis that Plaintiff was still capable of doing some light
work, the Court agrees with Judge Smith that the limited weight afforded to Dr. Pierre's and Dr.
Najara' s conclusions on work ability was appropriate.

        4
          Plaintiffs Objections also include a section regarding the ALJ's evaluation of Plaintiffs
credibility. (See Pl. ' s Obj . 12-15.) However, these arguments are essentially a restatement of
Plaintiffs initial arguments in its Motion for Judgment on the Pleadings. (See Pl. ' s Mem. 22-
25.) Plaintiff fails to specifically object to the validity of Judge Smith' s subsequent conclusions
or the law cited to support those conclusions, namely that the ALJ was entitled to consider the
factors he did in evaluating a claimant' s credibility, pursuant to regulatory guidelines in 20
C.F.R. §§ 404.1529(c)(3), and that the ALJ appropriately only afforded "slight weight" to his
own evaluation of the credibility of Plaintiffs statements. (R&R 36-38.) "It is improper for an
objecting party to attempt to relitigate the entire content of the hearing before the Magistrate
Judge by submitting papers to a district court which are nothing more than a rehashing of the
same arguments and positions taken in the original papers submitted to the Magistrate Judge."
Ortiz, 558 F. Supp. 2d at 451 (citation and quotation marks omitted). Thus, the Court only
reviews this portion of the R&R for clear error and finds none. See id.; see also Williams v.
Comm 'r ofSoc. Sec. , No. 15-CV-7526, 2017 WL 1483545, at *3 (S.D.N.Y. Apr. 25, 2017)
(reviewing for clear error where the plaintiff only rehashes the same arguments set forth in the
original memorandum); Assenheimer v. Comm 'r ofSoc. Sec. , No. 13-CV-8825, 2015 WL
5707164, at *2 (S.D.N.Y. Sept. 29, 2015) (same); Hernandez v. Comm 'r ofSoc. Sec., No. 13-
CV-5625, 2015 WL 5122523 , at *4 (S.D.N.Y. Aug. 31 , 2015) (same), aff'd, 669 F. App' x 599
(1d Cir. 2016).
                                                  13
on the Pleadings. The Clerk of the Court is respectfully directed to terminate the pending

Motions, (Dkt. Nos. 11 , 15), enter judgment for Defendant, and close this case.

SO ORDERED.

DATED:         February~    , 2020
               White Plains, New York



                                                     UNIT D STATES DISTRICT JUDGE




                                                14
